Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action responds to the Application filed on 9/17/2019 and IDS filed on 11/19/2019, 7/20/2020, 1/07/2021, 3/25/2021. 
Claims 1-10 are pending.

Priority
3.	The examiner acknowledges the present application has a priority date of 6/20/2019 from a Taiwan application.
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-3, 6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murata et al. (U.S. Pub. No. 2017/0120775 A1).


A charging method, comprising: 
charging a battery unit with a charging current (See Figure 1, i.e. charger 20 charging battery 1, See Para [0008], See Para [0082], i.e. charging is started,  See Figure 4, i.e. s101, s105, See Para [0079]-[0101]) ; 
obtaining a battery temperature of the battery unit (See Figure 4, i.e. s102, See Para [0082], i.e. obtains temperature T…temperature sensor 8, See Para [0079]-[0101]) );
determining whether the battery temperature is lower than a first preset temperature (See Figure 4, i.e. S103 – Temperature <T1, See Para [0083]-[0084], i.e. T is lower than the temperature T1)
determining whether a current capacity of the battery unit is lower than a preset capacity when the battery temperature is lower than the first preset temperature (See Figure 4, i.e. S104 – SOC<SOC_Th, See Para [0084] , i.e. determine weather initial SOC us smaller than the threshold value SOC_th, Para [0079]-[0101]) ); and 
enabling a heating system to raise the battery temperature when the current capacity of the battery unit is lower than the preset capacity (See Figure 4, i.e. S106 – perform temperature regulation control , See Para [0084]-[0085], i.e. temperature of the battery may be raised by the battery heater 40, Para [0079]-[0101]) ).

As per claim 2, Murata discloses all of the features of claim 1 as discloses above wherein Murata  also discloses wherein after the step of enabling the heating system, 

As per claim 3, Murata discloses all of the features of claim 1 as discloses above wherein Murata also discloses using a first value as a full charge capacity of the battery unit when the battery temperature is greater than or equal to the first preset temperature (See Figure 2, i.e. first charge mode….upper-limit SOC, See Para [0060]-[0067])
As per claim 6, Murata discloses:
A battery device, comprising: 
a battery unit (See Figure 2, i.e. battery 1); 
a temperature sensing unit, configured to sense a battery temperature of the battery unit (See Figure 2, i.e. temperature 8, See Figure 4, i.e. s102, See Para [0082], i.e. obtains temperature T…temperature sensor 8, See Para [0079]-[0101]) ); 
a heating system, configured to heat the battery unit (See Figure 2, i.e. heater 40, , See Figure 4, i.e. S106 – perform temperature regulation control , See Para [0084]-[0085], i.e. temperature of the battery may be raised by the battery heater 40, Para [0079]-[0101]); and 
a processing unit, configured to charge the battery unit with a charging current (See Figure 1, i.e. charger 20 charging battery 1, See Para [0008], See Para [0082], i.e. charging is started,  See Figure 4, i.e. s101, s105, See Para [0079]-[0101]), 
obtain the battery temperature using the temperature sensing unit, and determine whether the battery temperature is lower than a first preset temperature (See Figure 4, i.e. S103 – Temperature <T1, See Para [0083]-[0084], i.e. T is lower than the temperature T1), wherein the processing unit determines whether a current capacity of the battery unit is lower than a preset capacity when the battery temperature is lower than the first preset temperature (See Figure 4, i.e. S104 – SOC<SOC_Th, See Para [0084] , i.e. determine weather initial SOC us smaller than the threshold value SOC_th, Para [0079]-[0101]) ),
 and the processing unit enables the heating system to raise the battery temperature when the current capacity of the battery unit is lower than the preset capacity (See Figure 4, i.e. S106 – perform temperature regulation control , See Para [0084]-[0085], i.e. temperature of the battery may be raised by the battery heater 40, Para [0079]-[0101]) ).

As per claim 8, Murata discloses all of the features of claim 6 as discloses above wherein Murata also discloses wherein the processing unit further determines whether the current capacity is larger than a minimum capacity after enabling the heating system, wherein the processing unit obtains an updated battery temperature using the temperature sensing unit when the current capacity is greater than the minimum capacity (See Figure 4, i.e. S108 & S107, Para [0079]-[0101]), and the processing unit .
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al. (U.S. Pub. No. 2017/0120775 A1) in view of Xiong et al (U.S. Pub. No. 2020/032668 A1).

As per claim 7, Murata discloses all of the features of claim 6 as discloses above, Murata also discloses an energy storage unit, configured to store energy; a heating unit, configured to heat the battery unit (See Figure 2, i.e. heater 40, , See Figure 4, i.e. S106 – perform temperature regulation control , See Para [0084]-[0085], i.e. temperature of the battery may be raised by the battery heater 40, Para [0079]-[0101]).
Murata does not discloses: a discharging switch, coupled between the energy storage unit and the heating unit, wherein the discharging switch conducts an electrical connection between the energy storage unit and the heating unit when the processing 
	However, Xiong dislcoses: a discharging switch, coupled between the energy storage unit and the heating unit, (See Figure 1, i.e. K2) wherein the discharging switch conducts an electrical connection between the energy storage unit and the heating unit when the processing unit enables the heating system, whereby the heating unit heats the battery unit based on the energy of the energy storage unit, (See Figure 1, i.e. K2 & Para [0017]-[0023], See Figure 2).
 Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective date of the invention to incorporate the teaching of Xiong into the 

teaching of Murata because it would increase service life and safety of a battery (See 

Para [0004]).

Allowable Subject Matter
9.	Claims 4, 5, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach the limitations of claims 4 and/or 9 – wherein claim 5 depend on claim 4, and claim 10 depend on claim 9.

Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHA T NGUYEN/Primary Examiner, Art Unit 2851